Citation Nr: 1531351	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-41 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to referral of service-connected bilateral hearing loss for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating. 

2.  Entitlement to referral of service-connected right hand scar between the second and third metacarpal, status post surgical removal (right hand scar) for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and September 2010 rating decisions of the RO.

In April 2014, the Board issued a decision in which it denied appeals as to (1) entitlement to a disability rating higher than 30 percent for bilateral hearing loss, and (2) entitlement to a disability rating higher than 10 percent for right hand scar.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In May 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), partially vacated the April 2014 decision, and remanded the case for action consistent with the terms of the JMR.

In the JMR, the Parties agreed that the Veteran did not contest the portions of the Board's decision that denied higher schedular ratings for hearing loss and the right hand scar and asked the Court not to disturb those findings by the Board, effectively affirming the Board's decision on those issues. 

The Parties agreed that the Court should vacate that portion of the Board's decision denying referral for consideration of an extraschedular rating and remand for consideration of the combined effect of all of the Veteran's service connected disabilities pursuant to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

This case (Johnson) did not exist at the time the Board addressed the Veteran's claim. 



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is contemplated as to symptomatology and level of disability by the schedular criteria and there is no combined effect of his service-connected disabilities resulting in an unusual or exceptional disability picture.  

2.  The Veteran's right hand scar disability is contemplated as to symptomatology and level of disability by the schedular criteria and there is no combined effect of his service-connected disabilities resulting in an unusual or exceptional disability picture.   


CONCLUSIONS OF LAW

1.  The criteria have not been met for referral of the Veteran's bilateral hearing loss disability for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.321(b) (2014).  

2.  The criteria have not been met for referral of the Veteran's right hand scar disability for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.321(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits

First, the Board lists the relevant evidence regarding the symptomatology and level of disability of the Veteran's bilateral hearing loss and right hand scar disabilities.  Then it discusses extraschedular consideration as applied to these disabilities.  

      Bilateral Hearing Loss

Historically, the RO awarded service connection for bilateral hearing loss in an August 2005 rating decision.  In October 2009, the Veteran filed the claim for an increased rating that led to this appeal.  

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at discrete frequencies, specified in Hertz.  38 C.F.R. §§ 4.85, 4.86

On VA examination in December 2009, the Veteran reported worsening hearing.  Mild to severe bilateral sensorineural hearing loss was diagnosed.  The examiner indicated that his hearing loss disability would have significant effects on occupation, with the impact being hearing difficulty.  

On VA audiology consultation in July 2010, it was noted that the Veteran had not been seen in many years.  It was noted that he was issued binaural hearing aids in 2005, but he had not returned for follow up or repairs since initial hearing aid issuance.  He reported a new complaint of intermittent brief duration left ear pain, starting approximately 1 year prior, occurring on a daily basis but mainly in the morning hours, and lasting 1 to 2 minutes before resolving by itself.  Otoscopy showed that the ear canals were clear of excess cerumen and debris.  The tympanic membranes were intact with normal landmarks.  Audiometric hearing loss was described as through 1 kilohertz then sloping to severe sensorineural hearing loss at 1.5 kilohertz and beyond in the right ear, with fairly poor speech recognition.  In the left ear, there was mild sensorineural hearing loss through 2 kilohertz, then sloping from moderate to severe sensorineural hearing loss kilohertz and beyond.  He had fair speech recognition in the left ear.  

The Veteran was subsequently seen in the ear, nose and throat clinic in August 2010.  His complaints of left ear were related to his left TMJ.

In September 2010, the Veteran was given new hearing aids.  

An April 2011 VA audiological evaluation, a diagnosis of bilateral sensorineural hearing loss was assigned.  The examiner again noted that the Veteran's disability caused significant impairment on occupation, as it caused hearing difficulties.  

On VA examination in April 2012, the Veteran reported that his hearing loss impacted his daily life in that he could not hear conversation even with use of hearing aids.  He also reported that his right ear felt like something was crawling in it.  A diagnosis of bilateral sensorineural hearing loss was assigned.  

      Right Hand Scar

During an April 2010 VA examination, the Veteran reported that, since the in-service surgery for removal of metallic fragment, he had experienced pain in his hand, causing him to have a weakened grip.  He claimed that he dropped objects because of this condition, and it was worse with increased activity.  He stated that the pain was constant and rated at 5 out of 10, increased to 8 out of 10 with increased use.  He described the pain as a sharp electric-type pain that was worsened with grabbing items.  There was no frequent skin loss or ulceration or breakdown of the scar.  The scar itself was painful.  There was no disfigurement.

On examination, the examiner observed that the Veteran's scar was at the radial border of the middle finger, measuring 1 centimeter in length.  It was 1 centimeter distal to the distal palmar crease at this level and was located volarly.  The scar was tender to palpation.  There was no adherence and it was smooth in texture.  It was not unstable, elevated or depressed.  

The examiner described the scar as not superficial and without superficial deep tissue loss.  There was no inflammation, edema, or Q-wave formation.  There was normal color that was barely visible.  There was no induration or inflexibility.  There was also no limitation of function caused by the scar.  The examiner noted that the Veteran was able to give a firm grip with the right hand and was able to completely open his palm.

On VA examination in April 2011, the Veteran continued to report constant pain in the right hand, which he rated an 8 out of 10.  He reported that the pain was aggravated by weather changes and any strenuous use of the right hand, and that he took Percocet for the pain.  

The Board notes that the VA treatment records show that VA has prescribed narcotic pain medication for the Veteran for pain related to the sternotomy. 

The Veteran also reported that he had undergone a course of physical therapy without significant relief.  It was noted that he had not worked since 1990 due to multiple medical disabilities.  With respect to daily activities, the Veteran reported that he continually dropped objects when using his right hand and that he had difficulty performing tasks involving gripping such as sweeping, mopping, and making up his bed.  He stated that the pain was at a constant severe level, with no discrete flare-ups.  

On examination, all fingers could be brought to the mid-palm and opposed to the thumb with no gap.  There was marked tenderness to palpation between the volar aspect to the second and third metacarpals.  Grip and dorsal interosseous muscle strength was 5 out of 5.  There was no bony deformity evidence.  Strength and dexterity were normal for grasping, pushing, pulling, twisting, and probing, providing highly probative evidence against this claim.  Diagnosis was deep tissue contusion of the right hand.  

The Veteran was also afforded a peripheral nerves examination in April 2012.  The Veteran reported that his right hand disability had worsened and that he could not write or grip objects with his right hand.  He also described difficulty using the fingers of his hand.  

On muscle strength testing, the Veteran's right hand grip and pinch (thumb to index fingers) were 5 out of 5.  He did not have muscle atrophy.  Deep tendon reflexes were normal.  The examiner indicated that the right radial nerve and median nerve were normal.  The upper and middle radicular groups were also normal, providing more medical evidence against this claim. 

The examiner also observed that the Veteran had numerous medical problems including cervical and lumbar spine disorder, post operative, as well as Arnold Chiari malformation.  

The examiner added that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  In sum, he found no neurological or nerve abnormality related to the right hand scar, either from when the foreign object was removed or at the current examination, providing more medical evidence against this claim. 

On VA treatment in April 2012, the Veteran reported continued pain in the right hand with difficulty writing and grasping.  An examination revealed no pedal edema, joint effusion, erythema, or warmth.  He had mild swelling of the right hand with slightly tender palmar nodules.  He had difficulty clenching his fist.  An x-ray study revealed mild degenerative changes of the hand with no acute fracture or dislocation.

Extaschedular Referral Law and Analysis

The Parties found fault in the April 2014 Board decision because, although the Board considered both the Veteran's disabilities independently of each other in determining whether to refer his claims for consideration of an extraschedular rating, it did not consider the "combined" effect of all of his service-connected disabilities.  The question of considering the combined effect of all service connected disabilities, rather than considering a service-connected disability in isolation was addressed by the U.S. Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), issued in August 2014, four months after the now vacated Board decision, notwithstanding the extensive negative medical evidence cited above and the fact that this case did not exist at the time the Board addressed the case.  

The Board now turns to a discussion of the law and regulation regarding VA compensation for disabilities and the Johnson case.

VA compensates veterans for disabilities resulting from diseases or injuries incurred in line of duty, and for aggravation of preexisting injuries suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  This is typically done by assigning disability ratings, corresponding to a dollar amount, based on a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  

To accord justice to the exceptional case, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b) (2014).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Initially, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The question to be resolved in Johnson was whether the government's argument or Mr. Johnson's argument was correct.  The government argued that § 3.321 applied only to the impact of disabilities individually, not collectively.  Mr. Johnson's argument was that the regulation requires VA to consider the combined effect of all of a veteran's service-connected disabilities in determine whether referral for extraschedular evaluation is warranted.  Johnson, 762 F.3d at 1366.

The Federal Circuit agreed with Mr. Johnson's view, that " § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  It explained as follows:

Limiting referrals for extra-schedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  It is not difficult to imagine that, in many cases, the collective impact of all of a veteran's disabilities could be greater than the sum of each individual disability's impact.  The regulation itself makes clear that it is meant to cover "an exceptional or unusual disability picture," where the regular rating standards simply would not adequately cover the extent of a veteran's disability.

Service connection has been established for three disabilities for this Veteran.  These are: bilateral hearing loss rated as 30 percent disabling, the right hand scar rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  

The Veteran has never reported any combined effect involving his right hand scar, hearing loss, and tinnitus.  Other than the JMR, there is nothing in the record to raise even the question of whether there is a combined effect of these disabilities.  His hearing loss and tinnitus affect his hearing and his right hand scar, as shown by the numerous examination reports, results in pain at the scar.  There is no indication that these three disabilities result in an exceptional or unusual disability picture in this case.  He reports difficulty grasping and holding objects, although this has not been demonstrated on examination, and difficulty hearing, including hearing speech.  He is appropriately compensated for those disabilities by the assigned ratings.  There does not appear to be any interaction between his hand scar, his tinnitus, or his hearing loss.  

The Board understands the Federal Circuit's comment that it is not difficult to imagine that the collective impact of a veteran's disabilities could be greater than the sum of each individual disability's impact (for example, a service-connect orthopedic disability with a service connected psychiatric problem could, collectively, cause a Veteran many more problems finding work then any one of those problems), but in this case such a greater sum is not shown and, furthermore, how these disabilities could result in that greater sum is itself a strained exercise, particularly in light of the facts of this case and the disabilities involved - the Veteran's own statements to many of his health care providers during treatment cites only the nonservice connected problem, not any issue with the service connected problems, in combination.  Overall, his statements to health care providers provides highly probative factual evidence against his claim on this limited issue. 

In this regard, it is important for the Veteran to understand that much of the medical evidence not only does not support higher ratings, but places into question the current ratings, particularly the scar issue, the tinnitus, and the level of actual hearing loss.  It is only with giving the Veteran the benefit or all doubt that the current ratings can be justified, let alone higher ratings. 

As to any collective effect between his tinnitus and his hearing loss, the Board first notes that it is extremely common that in cases where service connection has been established for hearing loss it has also been established for tinnitus.  Simply stated, there is nothing about the Veteran's tinnitus and hearing loss that make his case an unusual one.  

Here, any pain is compensated by the scar rating and any difficulty hearing, including conversation, or irritation due to tinnitus is compensated by the ratings for those disabilities.  This is not a case where the effect of all three disabilities considered together result in more limitation of function than each considered by itself and then summed.  The post-service medical records provide particularly negative evidence on this point, indicating a series of nonservice connected problems.  Even a lay review of the six volumes of records in this case clearly indicates a series of nonservice connected problems with little reference to the service connected conditions.  For example, during his hospitalization in 2006, while many problems were cited in the discharge diagnoses (more than 10), the service connected problems were not even cited as issues to be addressed.  The pattern is similar in all other treament records in this case as well (citation to significant nonservice connected problems without even a reference to even the existence of the service connected problems at issue) to the point it can be said that the extensive treatment records provide overwhelming evidence against this claim.  A detailed review of this evidence provides significant evidence against any contention that the Johnson case has any real factual applicability to this case:  During his extensive treatment the Veteran himself provides detailed reasons for the nature of his problems, with nearly no reference to his service connected conditions and what can only be cited as highly significant references to other problems that cannot form the basis of referral. 

The Board therefore finds that the preponderance of evidence is against a finding that there is a collective effect involving any combination of the Veteran's service-connected disabilities that makes his disability picture an unusual or exceptional one.  Hence, referral for extraschedular consideration based on a combined effect is not warranted.  

As a matter of completeness, the Board will complete the analysis for extraschedular consideration by considering the two disabilities on appeal in isolation from others.  

The Veteran's hearing loss disability results in difficulty hearing, including conversation.  This is contemplated by the regular schedular criteria both in the symptomatology and level of disability.  The symptomatology is obvious.  As to the level of disability, the schedule provides for greater compensation for greater disability than the Veteran has been shown to have, whether as shown by acuity in puretone thresholds or speech recognition.  The Board is aware that the Veteran asserts that his hearing aids do not help.  However, this does not make his disability pattern and exceptional or unusual one.  The Veteran reports pain of short duration and a feeling of something crawling in his ears but those symptoms have not been attributed to his hearing loss disability.  

As to the hand scar, the Veteran is compensated for a painful scar.  His complaints are essentially pain.  He reports that he has decreased strength but this is not shown on objective examination.  The regular schedular criteria provides for ratings for a number of disabilities related to scars and if provides for ratings for neurological, orthopedic, and muscular manifestations.  His right hand scar is not shown by the evidence to result in such manifestations but that does not mean that the schedular criteria are inadequate.  In this case, the schedular criteria are adequate and the Veteran is adequately compensated for his right hand scar disability.  

For these reasons, the Board concludes that the preponderance of evidence is against referral for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 C.F.R. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in November 2009 and March 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  All identified relevant evidence is associated with the claims file and VA provided adequate examinations, as detailed in the Merits section of this decision.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to referral of service-connected bilateral hearing loss for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating, is denied.  

Entitlement to referral of service-connected right hand scar between the second and third metacarpal, status post surgical removal (hand scar) for consideration by the Director, Compensation and Pension Service of an extraschedular disability rating, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


